 MEVA CORPORATION31MevA Corporation,Subsidiary of Hughes AircraftCompanyandGeorge H. GarceauInternational Brotherhood of Electrical Workers, AFL-CIO, and Local Union No. 104,'Division ofInternationalBrotherhood of Electrical Workers,AFL-CIOandGeorge H. Garceau.Cases I-CA-7008 and 1-CB-1579March 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 8, 1970, Trial Examiner Sidney Sher-man issued his Decision in the above-entitled pro-ceeding, finding that the Respondents had engaged inand were engaging in certain unfair labor practices,and recommending that they cease and desist there-from and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. The TrialExaminer also found that the Respondents had notengaged in certain other alleged unfair labor prac-tices,and recommended that such allegations bedismissed. Thereafter, exceptions to the Trial Examin-er'sDecision and briefs were filed by MevA, theLocal, and the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent indicated below.We cannot agree with the Trial Examiner's conclu-sions that the facts establisha prima faciecase againsteither Respondent.1.The case against MevA:The Trial Examinerfound that Garceau and other employees refused toperform part of their regular work (namely, drivingtheir cranes to the jobsite), in derogation of the no-strike clause in the collective-bargaining contract.Faced with this emergency, MevA requested theLocal to authorize that the driving be done bysupervisors. The Local granted this request, and thedriving was accordingly done by supervisors Quigleyand Lisenby. Garceau then proceeded to operate hiscrane at the jobsite. In the presence of otheremployees Garceau pressed charges against the twosupervisors (who were union members) with theLocal's steward, a fellow employee. The chargesstated that the driving of the cranes by the supervisorsto the jobsite was performance of unit work bynonunit personnel in breach of the contract. Therecord does not show either that any representative ofmanagement was in the vicinity at the time Garceaumade his charges to the Local, or that the Localadvised the supervisors or any other managementrepresentative that Garceau had pressed the charges.Shortly thereafter,Garceau was laid off.WhenGarceau asked for the reason, he was told bySupervisorQuigley that it was for lack of work.Garceau reported that he knew that the reason for thelayoff was the union charges he had pressed againstQuigley. Quigley replied that the charges had nothingto do with it, and repeated that MevA had no morework for Garceau. After further discussion, Quigleytold Garceau, according to testimony credited by theTrial Examiner in the face of Quigley's denial, thatGarceau would never again work for MevA.We do not disagree with these findings of evidenti-ary facts made by the Trial Examiner. But we do findthatQuigley's final remark to Garceau is not ofcontrolling weight. In making this latter finding, wenote the Trial Examiner's disregard of the contempo-raneous written "termination notice," made in theregular course of business and signed by Quigley,stating thatGarceau was terminated due to areduction in force and that he waseligible for rehire.From all the facts, the Trial Examiner inferred andconcluded that MevA knew Garceau had pressed thecharges against the supervisors, and thata prima faciecasewas established thatMevA had dischargedGarceau for that reason. We do not agree that thefacts are legally sufficient to warrant such inferencesand conclusions.Accepting the Trial Examiner'sjudgment that MevA has not proved it dischargedGarceau for cause, it does not follow that the GeneralCounsel has sustained his burden of proof that thedischarge was unlawful. Particularly since Garceau'sown disregard of the no-strike contract triggered thechain of events which culminated in his termination,we would require rather clear evidence before findingthatMevA terminated Garceau for engaging in aprotected concerted activity. Unlike the Trial Exam-iner,we find that the evidence in this case, althoughperhaps raising a suspicion as to MevA's motivationfor the discharge, is not sufficient to warrant a findingthat the discharge was in reprisal for Garceau'sengaging in the protected concerted activity ofpressing charges for breach of contract. Accordingly,we shall dismiss the complaint against MevA.IThe name of the Local appears as amended at the hearing.189 NLRB No. 7 32DECISIONS OF NATIONALLABOR RELATIONS BOARD2.The Trial Examiner'sfinding of a violation by the Local rests, initially, onhis view that MevA had discriminatorily terminatedGarceau. The Trial Examiner inferred that the Localknew of MevA's discriminatory motivation, andtherefore concluded that its refusal to press Garceau'sgrievance concerning his discharge was improper.Since, as found above, we do not agree with the TrialExaminer's basic view that MevA discriminatedagainst Garceau, it follows that, without reaching thedifficult legal issues that would be presented, therecord likewise fails to prove that the Local actedimproperly in refusing to press Garceau's grievance.With respect to the charges Garceau pressed withtheLocal against supervisors and union membersQuigley and Lisenby for doing unit work in breach ofthe contract, the Trial Examiner found that the Localhad authorized the supervisors to do this work inorder to resolve the crisis created by Garceau's ownbreach of the no-strike clause of the contract, and hadthuswaived any possible breach of contract byMevA; and the charges were therefore without meritThe General Counsel excepts, but does not show thatthe charges had merit. Nor does he show that theLocal would have entertained the charges but for itsresentment against Garceau for complaining aboutthe supervisors' breach in performing unit work.Accordingly, we shall dismiss the complaint againstthe Local.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner. The original chargesherein were served on the Respondents on February 16,1970,' the complaint issued on May 11, 1970, and thematter was heard on June 30, July 1, and July 10. The issueslitigated related to alleged violations of Section 8(a) (1) and8(b)(l)(A) of the Act, though a discriminatory dischargeand the refusal by the Union-Respondents to process agrievance arising from such discharge After the hearingbriefs were filed by the General Counsel and MevA At thesame time, the General Counsel filed a motion forreconsideration of rulings at the hearing striking certainallegations of the complaint. On August 25, an order wasissued denying that motion as to all allegations exceptparagraph 22(a) of the complaint, which alleged a violationof 8(b)(1)(A), and as to that allegation an order was issuedtoshow cause why it should not be reinstated. OnAll dates are in 1970, unless otherwise stated2For corrections of the transcript, see the order of September 8The name of the Local appears as amended at the hearingAn allegation that Garceau was laid off for engaging in a workSeptember 2, the Union-Respondents filed a reply to thatorder. On September 8, an order was issued reopening therecord and reinstating that allegation, and, as no partyexpressed any desire to present further evidence, the recordwas again closed by telegraphic order of September 25Upon the entire record,2 including observation of thewitnesses' demeanor, the following findings and recom-mendations are made:ITHE RESPONDENTSaMevA Corporation,hereinafter calledMevA, is acorporation under California law, with a principal office inLos Angeles,California,and is engaged in the business ofconstructing electrical power transmission lines at variouslocations, including an area in the vicinity of Plymouth,Massachusetts,which is the only one here involved Forservices performed in States other than California, MevAannually receives revenues in excess of$50,000MevA isengaged in commerce under the Act.b.InternationalBrotherhood of ElectricalWorkers,AFL-CIO, andits Local Union No 104,3hereinafter calledIBEW and Local 104,respectively,and somteimescollectively designated as "the Unions,"are labor organiza-tions under the Actii.THE UNFAIR LABOR PRACTICESThe pleadings raise the following issues:aWhetherMevA laid Garceau off and thereafterrefused to reemploy him because of his concerted activitiesin connection with the filing of a "grievance"concerningthe performance of unit work by supervisors,therebyviolating Section 8(a)(1) of the Act?4b.Whether the Unions violated Section 8(b)(1)(A) byrefusingtoentertainGarceau'sgrievanceoverhisterminations 5A.Sequence of EventsMevA performs various services for utility companies,including the installation of power transmission linesDuring 1969 and 1970 it was engaged in such work in thevicinity of Plymouth, Massachusetts, for the Boston EdisonCompany and the New England Gas and ElectricCompany. These operations were covered by a contractbetween MevA and Local 104, which recognized Local 104as the primary source of referrals and contained a no-strikeclause.About 50 employees assigned to this area werebased at Sandwich, Massachusetts. One of these wasGarceau, a member of Local 104, who was classified as anequipment operator, his job involving primarily theoperation of a 25-ton crane and of the vehicle on which thecranewas transportedOn January 2, a dispute arosebetween MevA and about 10 of its employees at Sandwich,including Garceau, whose duties involved the driving ofvehiclesThis dispute originated in a mistaken belief on thepart of such employees that their vehicles had not beenproperly registered under state law for the new calenderstoppage was struck at the hearing'All allegations of the complaint against the Unions were struck at thehearingHowever the instant allegation was reinstated by the order ofSeptember 8 MEVA CORPORATIONyear, and they refused to take them out, rather than riskbeing charged with a violation of law. However, after awork stoppage of about 45 minutes, the matter was resolvedby having two supervisors, Quigley and Lisenby, transportthe vehicles in question to the jobsites 6 When, later thatmorning, Garceau questioned the right of the supervisors toperform bargaining unit work in this manner, Local 104'ssteward, Eaton, explained that they had been authorized todo so by the Local's business manager, Loughran. Garceau,nevertheless, insisted that "charges" or "grievances" bebrought against Lisenby and Quigley, both of whom weremembers of the Local, for operating the vehicles 7 Eatonthenprepared a document, which was described byGarceau as followsThe best I can recall it stated that these are charges tobe brought against Terry Quigley and Mike Lisenby forthe operation and transportation of equipment andvehicles to thejob site.About I I a m the next day, this document was presentedby Eaton to Garceau and the six other members of thecrew, with which he worked, and three of them-Garceau,Smith, and Dechene-signed it, but Eaton took no furtheraction thereonAbout 4 o'clock that afternoon, Garceauwas notified by his immediate supervisor, general foremanLisenby, that he was being laid off for lack of work Afterprotesting the layoff to Eaton without avail, Garceau onJanuary 5, visited the Local's business manager, Loughran.He explained to Garceau that MevA had the right to layhim off and, when Garceau pointed out that MevA hadretained some non-Union equipment operators, Loughranmaintained that MevA was entitled to do so. A day or solater Garceau ascertained that his crane was being used tounload reels of wire and was being operated by anotherequipment operator, SouthworthWhen Garceau reportedthis to Loughran, he remarked only that Southworth was amember of the Local and there was nothing that could bedone In mid-January, when Loughran sounded Garceauout about accepting a job with MevA in Uxbridge, hevoiced a preference for work closer to his home, observingthat Uxbridge was 60 miles awayOn January 26, Garceau wrote IBEW's internationalrepresentative, Saunders, reciting,inter aha,the foregoingevents and complaining about Loughran's handling of hislayoff grievanceOn February 5, Saunders and Loughranmet with Garceau to discuss his complaint. When Saunderstook the same line as Loughran as to Meva's right to layGarceau off for lack of work, the latter cited a provision ofthe contract,which required that, in case of layoff,"temporary employees" i e , those who had been hireddirectlybyMevA-be laid off before employees likeGarceau, who had been hired through the Local However,Saunders offered him only an assurance that he would bereferred to work at the first opportunityUnder its contract, MevA was required to give Local 104^,Ihe crews were then hauled separately to the jobsites in out-of-statevehicles not involved in the registration dispute'Dechene who was present during the latter part of this conversationtestified that he did not hear Garceau propose the filing of the charges11owevcr I atop agreed with Garceau that it was he who first made such aproposal33and the employee involved 24 hours' advance notice of anylayoff for 3 or more days 8B.DiscussionIAs to MevAThe amended complaintallegesthatMevA violatedSection 8(a) (1) of the Act by laying Garceau off onJanuary 3, for complaining about the performance of unitwork by supervisors, and by refusing thereafter for thesame reason to hirehim atother locations.9As already related, Garceau was "laid off" only a dayafterhe demanded that Eaton prepare charges againstQuigley and Lisenby, and only several hours after he (andtwo other employees) had signed the charges. Garceau'sversion of the circumstances attending his layoff was that at4 p m., on January 3, 1-1/2 hours before his normalquitting time, his general foreman, Lisenby, relieved him ofthe key to his vehicle and stated that he was being laid offand that, when he asked Lisenby for the reason for thelayoff, he answered.Lack of work, I guess, I don't know. Ain't got no workfor you, George.Garceau then proceeded to the trailer, which served as anoffice,where he encouraged Eaton and Quigley, and,according to Garcea j, the following conversation ensued..I said to Peter [Eaton]. ."Do you know that I ambeing laid off?" and he said "Yes." I said,". . Do youknow for what reason?" He said, "As far as I knowunsatisfactory work, I don't know As far as I can tellyou ". . I then turned around and looked at TerryQuigley .and I said, "Is that the reason, Terry, that Iam being laid off9". .He said, "No, I can't sayunsatisfactory work. . . No, let's just say lack of work,how's that9" . I said to him, "Lack of work.. . Iknow the reason why I am being laid off." .. . he said,"What do youmean?" I said," . .because I broughtout grievances against you... and you know all aboutit " He said, "That has got nothing to do with it . Asfar as I am concerned we have no work for you or thatcrane and that is it "Garceau added that toward the close of the discussionQuigley stated with reference to the reason for thelayoff,"It's lack of work as far as I am concerned andyouwill never operate that crane or work for MevA Corporationagain"(Emphasis supplied.)Garceau returned to the trailer on January 5, to collecthis pay As to the events on that occasion, he testified that,when, in the presence of Eaton, he announced his intentionto take up the matter of his layoff with Loughran, Quigleydeclared, "No matter what you do, George, you are notworking for this company any more." According toGarceau, Lisenby then commented, "George you take aG C Exh 2 art 1. par (B)An allegation that one of the reasons for the discrimination againstGarceau was his involvement in the work stoppage of January 2, wasstruck at the hearing See the discussion of this matter in the order ofAugust 25 1970 34DECISIONS OF NATIONALLABOR RELATIONS BOARDlittle and you give a little and now you are on the takingend, that's all. Take it "10Quigley's version was that he told Garceau he was beinglaid off for lack of work, and he denied saying that Garceauwould never work for MevA again. He admitted that heprobably told Garceau that the reason for his layoff waslack of workas far as Quigley was concerned,and, whenasked why he used the underscored words, he gave anunresponsive answer. Moreover, he did not unequivocallydeny that Garceau ascribed his layoff to the filing of thecharges.l lAfter some vacillation as to whether he had seen Garceauat all on January 5, Lisenby admitted that he might havemade the remark to him on that date about giving a littleand taking a little, but insisted that he had not added thestatement that now Garceau was taking it When askedwhat he meant by "give a little," and, more specifically,what Garceau had "given," Lisenby answered;Imight have said, "Forgive a little and take a little."That may be more appropriate.However, the record fails to suggest why Lisenby wouldentreat Garceau's forgiveness for what was, according toLisenby, a rountine layoff. Eaton's version was that, afterLisenby told Garceau he was being laid off for lack ofwork, he asked the witness what the reason was, and hemerely remarked, "The company said it is lack of work "However, he did not specifically contradict Garceau'stestimony as to Quigley's subsequent explantion of thetermination, including his assertions on January 3 and 5that Garceau would never work for MevA againIn view of the foregoing deficiencies in the testimony ofQuigley and Lisenby, as well as demeanor considerations,12and the circumstantiality and spontaneity of Garceau'stestimony, I credit him.He testified further that at his meeting with Saunders andLoughran on February 5, the latter stated that he hadreferredGarceautothreediffferentjobsbut"unfortunately" these jobs were at MevA projects inUxbridge and Blackstone and MevA refused to accept him,as it had a right to do under the contract, and that, whenpressed for the reason for such refusal, Loughran answeredonly that he did not care to disclose it.10Here,as elsewhere, I have attempted to supply punctuation in-advertently omitted by the reporter from the transcripti iQuigley professed merely not to recall any such remarki2The contrast between Garceau's poise and apparent sincerity andLisenby's obvious confusion and embarrassment was particularly marked13Loughran's lack of candor was highlighted by his parrying a questionput by the General Counsel in the area here under consideration with theremark that he "would have to look for some direction as to how to answerthat "The unexplained failure of the Local to call Saunders warrants theinference that his testimony would not aid Loughran14MevA contends that there is no direct evidence that it knew ofGarceau's activity in connection with the charges and that any reliance onthe "small-plant" rule to infer such knowledge is here precluded,infer alia,by the absence of any evidence that such activity was conducted in theimmediate proximity of management representatives However, applicationof the small-plant rule does not depend on showing that the activity inquestion was so conducted For the purpose of that rule, it suffices that theactivitywas carried on overtly among the employees generally Here,uncontradicted testimony of Dechene shows that the discussion betweenGarceau and Eaton on January 2, about the preparation of the chargeoccurred in the Sandwich yard in the presence of 15 to 20 employees, andthere is no dispute that it was signed in the presence of all 7 members ofLoughran admitted that he might have indicated on thatoccasion that MevA did not want Garceau, but explainedthat such a statement would have been based only oninferences drawn by Loughran from the controversy thathad developed between MevA and Garceau as a result ofhis layoff, and Loughran denied that any representative ofMevA had refused to accept Garceau. However, elsewherein his testimony he equivocated as to whether MevA hadindicated an aversion to Garceau and, when specificallyasked whether on February 5, he had referred to a refusalbyMevA to hire Garceau on three jobs, Loughrananswered only that he did not recall making such astatement.On the basis of demeanor, as well as theforegoing deficiencies in Loughran's testimony,13 Garceauis credited, and it is found that at the February 5 meetingLoughran declared that MevA had rejected three referralsofGarceau but refused to divulge the reason for suchrejections.Fitting all the pieces together-the timing of the layoff inrelation to Garceau's signing of the charges, the initial,equivocal answers given Garceau on January 3, with regardto the reason for his layoff, Lisenby's reference to the factthat Garceau had "given" and was now "taking," Quigley'sfinal abandonment of all pretext when he twice blurted outthatGarceau would never work for MevA again, andLoughran's admission on February 5, that MevA had thricerejected referrals of Garceau made since his layoff, coupledwith Loughran's reluctance to reveal the reason for suchrejections-all these circumstances suffice to establish aprima faciecase that Garceau was terminated because ofthe prominent part he played in filing the charges againstQuigley and Lisenby 14Respondent's main defense was that Garceau was laid offfor lack of work. However, it was conceded that at the sametime that Garceau was terminated MevA moved from a6-day week to a 7-day week,15 and that MevA had a highturnover rate at Sandwich, and the record shows that, ifGarceau was in fact laid off for lack of work, he was theonly one out of the 90-odd employees based at Sandwichand nearby Beaver Dam to be terminated solely for thatreason 16The first supervisor to testify about the reason forGarceau's crew, as well as Eaton (The General Counsel would attachsignificance to the fact that,as shown by the record,Garceau's foreman,Saxton, was present on the latter occasionHowever,as there was noevidence as to his supervisory status, I do not rely on that circumstanceThe General Counsel points, also, to the fact that, as found above, whenGarceau on January 3 taxed Quigley with laying him off on account of thecharges. asserting that Quigley knew all about them, his only reaction wasto deny that they were a factor The General Counsel contends that, underthe circumstances, Quigley's failure to deny knowing of the charges shouldbe treated as impliedly admitting such knowledge There appears to bemerit in this contentionIn any case, Quigley's aforenoted admission to Garceau, in effect, thatthe "layoff"' was not in fact a layoff but a discharge for an undisclosedreason would seem in itself, sufficient basis for inferring that the onlyreason for Garceau's termination was the one alleged by the GeneralCounsel there being no evidence as to any other conduct of Garceau thatwould prompt Quigley to discharge him In the face of such an impliedadmission that Garceau was terminated because of the charges. there is noneed to determine how Quigley learned about them15This continued until March 1515There was testimony that Fitzgerald,an equipment operator, whoworked out of the Beaver Dam yard, was terminated for lack of work inmid-January but Quigley acknowledged that the decision to dispense with MEVA CORPORATION35Garceau's selection was Corcoran, the field superintendentin charge of the Sandwich and Beaver Dam operations. Hetestified, in effect, that, although he consulted his generalforeman and his superior, Quigley, with regard thereto, theultimate responsibility for any personnel action, includinglayoffs,was his. However, he admittedly had no advancenotice of Garceau's layoff, learning about it only on January5,when he returned to work from a 2-day absence.According to Corcoran, he was then informed by Quigleythat he and Lisenby had picked Garceau for layoff becausehis crane had to be repaired. However, Corcoran admittedthat it took only I day to repair the crane, and, whileinsisting that he had two surplus operators at the time,Corcoran finally confessed that he did not really know whyGarceau was picked for layoff rather than some otheroperator.Quigley,who, as general field superintendent, wasCorcoran's superior, denied that Garceau was selected forlayoff because of the need for repairing his crane or that hehad so informed Corcoran. Quigley took the tack that hedecided on January 3 to dispense with Garceau's serviceson the basis of a report made to him by Lisenby thatafternoon that it was not feasible to continue to use thecrane in connection with the "deadending" work,17 coupledwith the fact that such work had virtually been completed.However, Lisenby was clear that it was not on January 3,but on January 2, that he last discussed with Quigley theshortcomings of the crane on the deadending work. Heinsisted,moreover, that, having originally suggested that itbe used for that purpose, he was reluctant to admit toQuigley that it could not be made to work and, although histestimony was not pellucid on the point, it is inferrabletherefrom that he took the position on January 2, that useof the crane for deadending was still feasible. In any event,he was positive that no decision was reached at the time ofhis discussion with Quigley and that the final disposition ofthe crane was left up to Quigley, who instructed him byradio some time the next day to call it into the yard.Thus, if one credits Corocran, he was told by Quigley onJanuary 5, that Garceau had been selected for layoff inCorcoran's absence because his crane needed repair,whereas, according to Lisenby and Quigley, the only matterconsidered by them was the impracticality of using thecrane for deadending.Moreover, while the thrust ofQuigley's testimony was that he relied on Lisenby's viewswith regard to the matter, as conveyed to him in theafternoon of January 3, immediately before he decided tosuspend the use of the crane, Lisenby denied that he tookany firm position against the use of the crane, and insistedthat his only discussion with Quigley about the matter wasin the afternoon of the 2nd. It is puzzling, moreover, thatthe foregoing versions by Quigley and Lisenby wereadvanced at some length, despite general agreement amongall three witnesses that by January 3 the deadending workhad been virtually completed, so that the feasibility ofcontinuing to use the crane for that purpose was apparentlya moot issue. It would seem that the only question thatneeded to be considered at that time was whether the cranecould be used for any other purpose. While, on this point,Quigley did testify that, on January 3, he could not forseeany other immediate use for the crane, he admitted that,after employing the crane on January 8, on a brief,emergency job, he used it thereafter until February 21, inthe erection of steel towers in an adjacent section ofMevA's operations, assigning the crane to anotherequipment operator, Southworth. In view of this, is it notclear what Quigley meant when he said he could not, onJanuary 3, foresee any immediate use for the crane. Hepresumably knew then about the work to be done in theother section and that the crane could be used for thatwork.While there was no evidence that Garceau was replacedby hiring another equipment operator at Sandwich,18 therecord shows that N° evA was under pressure to complete byMarch 15, the operations being performed out of theSandwich yard, that to this end it adopted a 7-day week ator about the same time that it was laying Garceau off,19that it was experiencing a high rate of turnover, that therewas other work that Garceau could do, and had done,besides operating a crane, and that, as related above, out ofthe 90-odd employees under Corcoran's supervision, nonehad been laid off solely for lack of work since Garceau'stermination.20When one adds to this the discrepanciespointed out above in the testimony of Corcoran, Quigley,and Lisenby, and the curious haste with which theterminationofGarceau was effected, bypassing anyconsultationwith Corcoran, who would normally havemade the decision, the impression created is that Respon-dent's entire defense was contrived.21 At any rate, theevidence of economic justification for Garceau's termina-tion is not deemed sufficiently cogent to refute the GeneralCounsel'sprima faciecase that he was discharged for hisconcerted activity in connection with the charges againstFitzgerald's services was triggered by his unauthorized early departurefrom work on a Sunday afternoon.17This was a phase of the wire-stringingoperation, to which the cranewas assigned in mid-December 1969. The Crane had previously been usedin the erection of the steel towers to which the wires were attached.18Quigley testified that after Garceau's departure MevA arranged tohave the four cranes at Sandwich operated by three men, instead of fourmen, as theretofore, assigningone man toalternate between two cranes.While this was presumably a more economical method of operation, nowitness contended that this procedure was contemplated when Garceauwas laid off or influenced the decision to lay him off. Presumably, thereason for this is that this change in operating procedure would not explainwhy Garceau was selected for layoff rather than Southworth, for example.whose crane was one of the two assigned to a single operator.19Quigley explained that due to weather conditions the men did not infact work all 7 days. However, it is proper to infer that under a 7-day weekschedule they must have worked more days than they had been working upto then under a 6-day week schedule.20 See fn. 16 , above. Quigley admitted that he had great difficulty inmanning the Sandwich job because of inclement weather and the high rateof quits.21The General Counsel points, also, to Quigley's admission that, inlaying off, on January 9, some employees at its operations in Medway(over which Local 104, also, had jurisdiction), Local 104 demanded, andRespondent granted. 48 hours' advance notice, although as noted above,only 24 hours' notice is required by the contract. Clearly, Garceau did nothave 48 hours'advance notice.Moreover,it is open to serious questionwhether he even had 24 hours' notice, in view of Respondent's action inrelieving him of any further duties, without any prior notice, about 1 hourbefore quitting time on Saturday, January 3, even though it did pay him for4 hours' "show-up" time on January5,pursuantto article VI, sec. 13, ofthe contract. However, as thismatter wasnot adequately litigated at thehearing, I do not pass thereon. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDthe supervisors for performing unit work in breach ofcontract.MevA further contends that such concerted activity wasnot protected because it challenged the propriety of theaction of the supervisors in attempting to mitigate theeffects of an unprotected work stoppage.22 Counsel forMevA asks, "If the strike was unprotected, how can a`grievance' arising out of it be considered protected?" Thus,MevA's position is, in effect, that the fact that the stoppagewas in breach of contract deprived the employees of theright to complain about any action taken by management,even though such action involved, as here, a flouting of thecontractHowever, while management is privileged to copewith an unprotected strike by discharging the strikers, or ashere, by pressing supervisors into service, it is quite anotherthing to say, as MevA, in effect does, that employees maylawfully be discharged merely for complaining about anyaction taken by management to deal with an unprotectedstrike, be it discharge of the strikers or the performance ofunitwork.Respondent cites no authority for such aproposition and I am aware of none 23There was extensive testimony concerning the efforts bythe Local after January 5 to refer Garceau to MevA jobs.Such testimony was adduced by the General Counsel insupport of an allegation of the complaint that, afterJanuary 5,MevA unlawfully refused to hire Garceau.However, it having been found that his "layoff" was, initself,unlawful, no useful purpose would be served bydetermining whether there were, in addition, subsequentunlawful refusals to hireMevA, on the other hand, relies on such evidence asshowing that it did in fact offer after January 5, to hireGarceau,which offer was refused, and as thereforenegating any animus on its part toward him.24 However,even if it be assumed, without deciding, that such an offerwas made, the only evidence adduced by MevA on thepoint was that it was made by Greeley, one of Quigley'sfield superintendents, in mid-January, that it related to ajob at Medway, which, because of its considerably greaterdistance from his home, was less desirable to Garceau thanhis former job, and that Greeley was willing to takeGarceau but, as soon as he learned that Bennett, a lineman,was also available, Greeley expressed a preference forBennet,25 who was promptly referred and hired While theforegoing testimony, if credited26 might be deemed toindicate that Greeley, at least, had no adamant objection tohiring Garceau, such testimony is not necessarily inconsis-tentwith the finding above that, on January 3, and 5,22As noted above, Local 104's contract had a no-strike clause21While one may well agree with MevA's position insofar as it impliesthat Garceau's objections to the emergency action taken by the supervisorswas ill-advised and less than statesmanlike and while I have for thatreason dismissed certain allegations against the Unions (see discussion inthe text, below), it is well settled that the protected status of employeeaction does not depend on the wisdom or unwisdom thereofN L R B vWashington Aluminum Co,370 U S 224While it is not contended that such alleged offer should toll backpay,itmay not be amiss to note that, since the only offer sought to be provedwas with respect to a job considerably farther from Garceau's home thanhis Sandwich job, it may well he doubted that this constituted an offer ofreinstatementto his former or substantially equivalent job At any rate,that is a matter which may best be resolved in the compliance stage of thisproceedingQuigley declared that Garceau would never work for MevAagain.Quigley might have neglected to tell Greeley thatGarceau waspersona non grataor Quigley might have beenprepared to relent, if no one but Garceau was available tofillthe vacancy. In view of this, as well as the aforenoteddiscrepancies between the accounts of the matter given byGreeley and Loughran, I do not regard the foregoingevidence as requiring rejection of that offered by theGeneral Counsel that Garceau was declared by Quigley tobepersona non grata,particularly in view of Loughran'sown admission to his International representative, as foundabove, thatMevA had refused to accept referrals ofGarceau on three occasions.27Accordingly, upon the preponderance of the evidence, itis concluded that Respondent discharged Garceau becauseof his concerted activity in proposing and signing thecharges against the supervisors, and that it thereby violatedSection 8(a)(1) of the Act.2.As to the UnionsAs already related, the amended complaint allegedvarious violations by Local 104 and its parent, IBEW, all ofwhich were struck at the hearing. In his brief, the GeneralCounsel moved that such allegations be reinstated. As aresult of the orders of August 25 and September 8, thismotion was granted in part and denied in part. The reasonstherefor are next discussed.The amended complaint alleged that the IBEW andLocal 104 had violated Section 8(b)(1)(A) by arbitrarily andinvidiously refusing to process (1) Garceau's grievanceconcerning his layoff and (2) his "grievance" over theperformance of unit work by supervisors. As to both ofthese matters, the General Counselrelies(a) on the decisioninVaca v Sipes,28 which affirmed the right of an employeeto recover damages in an action at law from his bargainingrepresentative on the ground that it had not discharged theduty implicit in its statutorystatus assuch representative toafford proper representationin a grievanceproceeding;and (b) on the position of the Board majority inMiranda29that failure of a union properly to discharge its duties as abargaining representative may constitute a violation ofSection 8(b)(1)(A) This latter position has been consistent-ly rejected by two Board members in subsequent decisions,and intervening changes in the composition of the Boardhave left the current status ofMirandain doubt. However,as analternative ground, the General Counsel relies on thewellsettled rule that a union violates Section 8(b)(1)(A)where it fails to represent an employee fairly in grievancematters in reprisal for conduct of the employee protectedby Section 7 of the Act.30e,The preference was explained on the groundthat linemenwere moreversatilethan equipment operatorsHowever, they were also moreexpensive, receiving 65centsmore per hour26AlthoughGreeley'stestimonywas in themain corroborated byLoughran,therewere material discrepanciesbetween both versions, themost significantbeing that, unlikeGreeley, Loughran did not testify thatGarceau was identified by name to Greeley27Presumably,at least two of these referralswere in addition to the onedescribed above2N 368 U S 71729Mi,unda fuel (ii140 NLRB181, enforcementdenied 362 F 2d 171(C A 2) AccordLocal No 12,150 NLRB 312 enfd 368 F 2d 1010 (C A5).Hughes Tool Co,147 NLRB 1573suAutomotive Plating Corp.170NLRB No 211, and cases therecited MEVA CORPORATION37As to the allegation concerning the Unions' failure toprocess Garceau's discharge grievance,one is confronted atthe outset with the fact that on its face that grievance hadno merit,since,according to his own testimony, the burdenof Garceau's complaint to Loughran and Eaton was thathe, a memberof Local104, had been laid off, whereasnonmembers had been retained.Patently,the contract didnot, and could not lawfully,require that,ineffectinglayoffs,MevA discriminate on the basis of union member-shipEven if Garceau's foregoing complaint be construedas referring to the contract provision requiring that"temporary employees"- i.e. direct hires-be laid offbefore those hired through the Local, there was no evidencethatMevA had any such temporary employees at the timeof Garceau's layoff In fact, it is undisputed that the onlyones that Garceau thought were temporary employees(Phillips and J. Kennison) had actually been referred byLocal 104, and at the hearing the General Counsel in effectconceded that there was no merit in Garceau's complaintthat there were"temporary"or "non-union" employeeswho, under the contract, should have been laid off insteadof him. However, in his brief the General Counsel makes acontention,not advanced at the hearing,that Loughranand Eaton well knew that the reason for Garceau's layoffwas his attempt to have Quigley and Lisenby disciplined byLocal 104 because of their breach of the contract, and that,knowing this, Local 104 should have entertained thegrievance,notwithstanding the martistry of Garceau'sargumentsin support thereof, and should have prosecutedit to the hilt. Its failure to do so was, the General Counselurges, arbitrary and invidious and, hence, violative ofSection 8(b)(1)(A)It is clear that under the contract a discharge forcomplaining about a breach thereof was invalid 31The Unions' only defense is that they had no reason tobelieve that Garceau's termination was anything other thana layoff for lack of work or that Garceau had any cause forcomplaint other than that assigned by him. However, it hadbeen found that Garceau was in fact discharged because ofhisconnectionwith the abortive charges against thesupervisors.Steward Eaton admittedly knew of thosecharges and that Garceau had instigated, as well as signed,them, and, on the basis of Garceau's testimony, which Icredit, notwithstanding the contrary testimony of Eaton, itis found that Eaton told Garceau on January 5 or 6 thatLoughran had torn up the charges 12 Accordingly, I rejectLoughran's denial that he knew anything about thoseiiArticle I of MevA's contract with Local 104 accords MevA the rightonly ' to discharge for proper causeor to relieve employees fromduty because of lack of work or for other proper and legitimate reasons"ArtIVsec9,specificallyforbidsdischarge of an employee forcomplaining about an alleged violation of the contract12Eaton insisted at the hearing that it was he, and not Loughran, whodid away with the charges, that he so informed the employees, and that hedisposed ofthem in the morningof January 5. when Loughran disclosed toEaton for the first time that he had authorized the supervisors to drive thevehicles In resolving credibility here, 1 have relied not only on demeanorbut also on the fact that Garceau's version is at least partly corroboratedby Dechene's testimony that, a few days after January 3 Eaton stated thathe had been toldthat the charges against the supervisors had beendestroyed31 Although Eaton supported Loughran's denial that he had beeninformed of the charges by Eaton, such denial was marred by considerablevacillation and equivocationcharges prior to the instant proceeding and find that, asEaton admitted to Garceau, by January 6, Loughran hadlearned of the charges and destroyed them.33Moreover,having been present on both occasions thatQuigley told Garceau he would never work for MevAagain,Eaton could not have failed to infer therefrom thatthe reason assigned for the layoff was pretextual, and,absent any other apparent motivation,itwould not havetaken any great ingenuity to deduce that the true reasonwas the initiation by Garceau of the charges against thesupervisors.Even apart from this,it is difficult to believethat Loughran was too obtuse that it did not occur to him,afterMevA had thrice rebuffed his efforts to refer Garceau,that theremightbe some connection between thiscircumstance and the filing of the charges.Indeed,the factthatLoughran was reluctant to state to Garceau andSaunders the reason given by MevA for rejecting GarceauindicatesthatLoughranwas apprised of the truereason-namely,Garceau's connection with the charges 34There is thus presented the question whether a union mayjustify a refusal to process a grievance,which it knows, orhas reason to know,isvalid,on the ground that theemployee happened to assign to the union an untenablebasis for his grievance It seems clear that for a union toseek to evade its responsibilities on such a technical groundwould not comport with the duty imposed upon it byVacav Sipes,supra,that,in serving its constituents,it"exerciseitsdiscretion with complete good faith and honesty andavoid arbitrary conduct."35 It follows that, in rejectingGarceau's layoff grievance despite its awareness ofmeritorious grounds for contesting his termination, Local104 failed to afford him proper representation within therule ofVaca v. SipesIt seems clear also that under the viewof the Board majority inMirandasuch failure wouldinfringe upon Garceau's right under Section 7 to properrepresentation by his bargaining agent, and would thereforeconstitute a violation of Section8(b)(1)(A).Moreover, viewing the matter from the standpoint of theAutomotive Plating,rule, one is struckby the factthat, asnotedabove(fn34), in filing charges against thesupervisors for conduct which had been expressly author-ized by Loughran, Garceau was basically challenging thepropriety of such action by Loughran. Since this circum-stance could not have endeared Garceau to the hierarchy ofLocal104, the finding is warranted that resentment ofGarceau's concerted activity in connection with the chargeswas the reason for the otherwise inexplicable indifferenceiiLoughran'sreluctance to disclose that reason and his alignment withMevA in the matter are understandable when one considersthat,bychargingQuigley and Lisenby with misconduct as union members inoperating the vehicles, Garceau was, in effect, challenging the propriety ofLoughran's action in authorizing such operationi"The Unions'brief asserts that their representativeswere not "lawyersor trained investigators"and hence should not be held responsible forfailing to uncover matters not disclosed to them by Garceau The shortanswer to this is that there was no need for trained investigators to uncoversuchmatters since Eaton was present when Quigley, in effect,admittedthat the reason given for Garceau's layoff was pretextual and it has beenfound that, even apart from any report he may have received from Eaton,Loughran had good cause to believe that such was the case from his ownconversationswithMevA representativesWhether absent such actualnotice of the facts Local 104 would have been obligated to look furtherinto the reasons for Garceau's layoff is a question which I need not, and donot decide 38DECISIONS OF NATIONALLABOR RELATIONS BOARDof Eaton and Loughran toward Garceau's patently shamlayoff and his grievance on account thereof. It follows thatLocal 104 violated Section 8(b) (l)(A) under the authorityofAutomotive Plating,as well asMiranda36However, there is insufficient evidence that any repre-sentative of the parent union, IBEW, knew of the truereason for Garceau's discharge or authorized or approvedthe conduct of Local 104's representatives in failing toutilize their knowledge of that reason to support Garceau'sgrievance. Accordingly, it will be recommended that thisallegation against IBEW be dismissedAs to the alleged "grievance" over the performance ofunit work by supervisors, it is clear from the record that,although the General Counsel attempted to assimilateGarceau's complaint on that score to a grievance over abreach of contract,37 and although Garceau occasionallyreferred to his complaint as a "grievance," what Garceauintended at the time was not to present to management agrievanceover a breach of contract but to invokedisciplinary action by Local 104 against Quigley andLisenby, asmembers of the Local, for violating theobligation imposed upon them by the constitution of IBEWto honor the Local's "working agreement" with MevA.311Any doubt on this point was dispelled by Garceau'sadmission at the hearing that his purpose in signing thedocument prepared by Eaton was to have the twosupervisors brought up on "charges" before Local 104'sexecuting board (which is empowered by IBEW's constitu-tion to hear charges against members of the Local) and toimpose such disciplinary action as it saw fit, whether in theform of a fine or expulsion from the Local.Vaca v. SipesandMirandahave no apparent relevance to the duty of aunion to entertain charges by one member against anotherbut only to its duty to represent an employee vis-a-vis hisemployer. This is so, because Section 9 of the Act, fromwhich the duty of fair representation has been derived (see,Miranda, supra),constitutes unions the exclusive represent-ative of employees in dealing with their employers, andmakes no reference to the authority of unions to adjudicatedifferences between their members That authority stemsfrom union constitutional provisions and not from the Act.Itmay, nevertheless, be urged that, in refusing toentertain the charges, Local 104 interfered with a form ofconcerted activity protected by Section 7-namely, thevoicing of a protest by Garceau and others, through themedium of the charges, against the alleged violation ofemployee rights by the supervisors; that, by refusing toentertain those charges, Local 104 discouraged or stifledsuch protest, and that it did so out of resentment of thetemerity of Garceau in exercising his protected right tochallenge through such charges the propriety of Loughran'sauthorization of the supervisors to perform unit work. If the1',Because of the foregoing considerations I issued an order onSeptember 8 reinstating par 22(a) of the complaint The Unions havingdisclaimed any desire to present evidence with respect to that allegation,the hearing was closed by order of September 2517ArtVIsec33of Local 104'scontract forbade supervisors toperform any unit work^sSee art XXVII,sec 1(3), of IBEW's constitution(Resp Unions ExitI)4OThe General (ounsel contends that in disposing of the charges,Loughran failed to follow the mandatory procedures prescribed by theconstitution of IBEW for processing charges against members of its localsrejection of the charges was for that reason, there would bea violation underAutomotive Plating, supraHowever, bythe same token, there would be no violation underAutomotive Plating,if the charges were rejected because ofthebona fidebelief of Local 104 that they were totallylacking in merit.While it has been foundsupra,thatLoughran did in fact harbor resentment against Garceaubecause of his temerity in instigating the charges and thatthismotivated Loughran's refusal on January 5 to entertainGarceau's grievance over his discharge, it does notnecessarily follow that such resentment motivated Lough-ran's rejection of the charges, themselves. The charges werepredicated on the view that the supervisors had breachedthe contract by driving the struck vehicles. However, anysuch breach had been specifically waived by Local 104,through Loughran, in order to resolve the crisis created bythe employees' own breach of contract in engaging in awork stoppage. Both Eaton and Loughran indicated at thehearing that, because of these circumstances, they did notbelieve that Garceau had just cause for complaint againstthe supervisors. Such belief would seem to have been amplyjustified and would adequately explain the rejection of thecharges 39For the foregoing reasons I adhere to my ruling at thehearing striking the allegation of the complaint concerningthe failure of the Unions to prosecute the charges againstQuigley and Lisenby 40111.THE REMEDYIt having been found that MevA and Local 104 engagedin certain unfair labor practices within the meaning ofSection 8(a)(1) and 8(b)(1)(A), respectively, it will berecommended that they be directed to cease and desisttherefrom and take appropriate affirmative action.Ithavingbeen found that MevA discriminatorilydischarged Garceau on January 3, I shall recommend thatitbe ordered to make him whole for any loss of payresulting therefrom, less his net earnings. Such backpayshallbe computed on a quarterly basis in the mannerprescribed in FWWoolworth Company,90 NLRB 289,and shall, include interest at 6 percent as provided inIsisPlumbing & Heating Co,138 NLRB 716. It will also berecommended that MevA be ordered to offer to reinstateGarceau, if it has not already done 50,41 to his former jobor, if it no longer exists, to a substantially equivalent job,without prejudice to his seniority and other rights andprivilegesAs for Local 104, although the General Counseldisclaimed at the hearing any interest in the assessment ofbackpay against Local 104, he urges in his brief that suchEven if that be so, which I do not decide, such action might well have beendictated by a belief on Loughran's part that the charges were so patentlyinvalid that the departure from normal procedure was warrantedInany event in view of the breadth of paragraph B 1(a) of therecommended remedial order, below, any finding of a violation here wouldseem redundant""Furthermore as to the IBEW, there was no evidence that it took anypart in the decision not to prosecute the charges nor that it had anyauthority to overrule such decision11See the discussion above in the text of the exchange betweenLoughran and Garceau about ajob with MevA at Medway MEVA CORPORATIONassessment be made, citing the Board's SupplementalDecision inAutomotivePlating42There, the Boardmajority required the respondent union to remedy itsunlawful refusal to process the grievance of a dischargedemployee by compensating him for any loss of earnings hemight have suffered from the date he requested the union topresent a grievance on account of his discharge until theunion fulfilled its duty of fair representation or theemployee obtained substantially equivalent employment,whichever occurred sooner. However, in that case, theunion was the only respondent, there was no allegation ofdiscrimination by the employer, and the rationale of theBoard majority was, in effect, that, since the union hadunlawfully withheld its services, any doubts as to whetherthe employee would have been reinstated had the unionproperly represented him should be resolved against it.Here, however, there is no need to invoke any such novelremedy, based on speculation as to the possible conse-quences of Local 104's derelictions with respect to Garceau.For, imposition of backpay liability on MevA will fullycompensateGarceau for any loss of earnings whichdemonstrably flowed from its action in discharging him.43Accordingly, no backpay order against Local 104 will berecommended.42 183 NLRB 13141Local 104's rejection of Garceau's grievance could have contributedto his loss of earnings only on the assumption that the prosecution of hisgrievance would have resulted in his reinstatement with backpay whichassumption has no clear support in the present recordWhile GarceauCONCLUSIONS OF LAW391.MevA is an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 104 is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Garceau on January 3, because of hisconcerted activities,MevA has violated Section 8(a)(1) ofthe Act4.By refusing to process under the contractualgrievance procedure Garceau's grievance over his dis-charge, for arbitrary and invidious reasons, Local 104violated Section 8(b)(1)(A) of the Act under the rule of theMirandacase,supra5By refusing to process such grievance in reprisal forGarceau's role in the filing of charges with Local 104against supervisors for alleged breach of contract, Local104 violatedSection 8(b)(1)(A) under the rule of theAutomotive Platingcase,supra.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]testified credibly that Eaton told him on January 3 that Loughran hadapproved Garceau's "layoff " it does not necessarily follow that MevAwould not have acted absent such approval or that the layoff would havebeen rescinded, if Loughran had submitted a grievance on behalf ofGarceau